 1 NICHOLAS F. REYES, #102114
   LAW OFFICES OF NICHOLAS F. REYES
 2 1107 R STREET
   FRESNO, CA 93721
 3 Telephone: 559-486-4500
   Facsimile: 559-486-4533
 4 Email: nfreyeslaw@gmail.com

 5 Attorney for Defendant
   HACEL ALFREDO ALVAREZ
 6

 7                          IN THE UNITED STATES DISTRICT COURT

 8                             EASTERN DISTRICT OF CALIFORNIA

 9   UNITED STATES OF AMERICA,                         CASE NO. 1:18-CR-213-DAD
10                              Plaintiff,             STIPULATION TO CONTINUE BAIL
                                                       REVIEW; ORDER THEREON
11   v.
12   HACEL ALFREDO ALVAREZ,
13                              Defendant.
14

15         Defendant, HACEL ALFREDO ALVAREZ, by and through his counsel of record,
16 NICHOLAS F. REYES, and Plaintiff, UNITED STATES OF AMERICA, by and

17 through its counsel of record, KAREN A. ESCOBAR, Assistant United States Attorney for

18 the Eastern District of California, hereby stipulate that the Bail Review in the above-

19 referenced case currently scheduled for Wednesday, December 5, 2018 at 2:00 p.m., before
20 the Honorable Erica P. Grosjean, be continued to Monday, December 10, 2018 at 2:00 p.m.

21 in the courtroom for the Honorable Sheila K. Oberto, Magistrate Judge.

22 IT IS SO STIPULATED
                                                       Respectfully submitted,
23

24 Dated: 12/04/18                                     /s/ Nicholas F. Reyes
                                                       NICHOLAS F. REYES
25                                                     Attorney for Defendant
26

27

28
                                                   1
29

30
     IT IS SO STIPULATED
 1

 2
     Dated:12/04/18                     /s/ Karen A. Escobar
 3                                      KAREN A. ESCOBAR
                                        Assistant U.S. Attorney
 4

 5 IT IS SO ORDERED.

 6

 7
        Dated:   December 4, 2018          /s/
                                    UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                    2
29

30
